       Case 3:19-cv-07651-EMC Document 188 Filed 07/14/20 Page 1 of 5



 1

 2

 3

 4

 5

 6

 7

 8

 9

10                                 UNITED STATES DISTRICT COURT

11                                NORTHERN DISTRICT OF CALIFORNIA

12

13 INTEL CORPORATION and APPLE INC.,              Case No. 3:19-cv-07651-EMC

14                  Plaintiffs,                   STIPULATION AND [PROPOSED]
                                                  ORDER REGARDING THE SEALING OF
15          v.                                    THE COURT’S ORDER GRANTING
                                                  DEFENDANTS’ MOTION TO DISMISS
16 FORTRESS INVESTMENT GROUP LLC,                 WITH LEAVE TO AMEND
   FORTRESS CREDIT CO. LLC, UNILOC
17 2017 LLC, UNILOC USA, INC., UNILOC
   LUXEMBOURG S.A.R.L., VLSI
18 TECHNOLOGY LLC, INVT SPE LLC,
   INVENTERGY GLOBAL, INC., DSS
19 TECHNOLOGY MANAGEMENT, INC., IXI
   IP, LLC, and SEVEN NETWORKS, LLC,
20
                 Defendants.
21

22

23

24

25

26

27

28                                                         STIPULATION AND [PROPOSED]
     Case No. 3:19-cv-07651-EMC                            ORDER REGARDING SEALING OF
                                                           COURT’S ORDER
       Case 3:19-cv-07651-EMC Document 188 Filed 07/14/20 Page 2 of 5



 1          Pursuant to the Court’s July 7, 2020 Order Granting Defendants’ Motion to Dismiss with

 2 Leave to Amend (“the Order”), Plaintiffs Intel Corporation and Apple Inc. (collectively,

 3 “Plaintiffs”) and Defendants Fortress Investment Group LLC, Fortress Credit Co. LLC, Uniloc

 4 2017 LLC, Uniloc USA, Inc., Uniloc Luxembourg S.a.r.l., VLSI Technology LLC, Inventergy

 5 Global, Inc., INVT SPE LLC, DSS Technology Management, Inc., IXI IP, LLC, and Seven

 6 Networks, LLC (collectively, “Defendants”) hereby request and stipulate as follows:

 7          WHEREAS, on July 7, 2020, this Court temporarily filed under seal the Order (Dkt. 187);

 8          WHEREAS, in the Order, the Court instructed the parties to meet and confer to determine

 9 what parts, if any, of the Order should remain under seal and submit a joint stipulation and

10 proposed order regarding sealing within one week of the date of the Order (Dkt. 187 at 41);

11          WHEREAS, on July 9, 2020, the parties met and conferred pursuant to the Order;

12          WHEREAS, the parties agree that no portion of the Order should remain under seal;

13          IT IS HEREBY STIPULATED AND AGREED by and between the parties, subject to the

14 Court’s approval:

15          1.      The Court’s July 7, 2020 Order Granting Defendants’ Motion to Dismiss with

16                  Leave to Amend shall be filed publicly.

17 IT IS SO STIPULATED.

18 Dated: July 14, 2020                               Respectfully submitted,

19
      By: /s/ A. Matthew Ashley                      By: /s/ Mark D. Selwyn
20       A. Matthew Ashley (Bar No. 198235)             Mark D. Selwyn (SBN 244180)
         mashley@irell.com                              mark.selwyn@wilmerhale.com
21       IRELL & MANELLA LLP                            WILMER CUTLER PICKERING
         840 Newport Center Drive, Suite 400               HALE AND DORR LLP
22       Newport Beach, CA 92660-6324                   950 Page Mill Road
         Telephone: 949 760-0991                        Palo Alto, CA 94304
23       Facsimile: 949 760-5200                        Telephone: (650) 858-6000
         Counsel for Defendants                         Facsimile: (650) 858-6100
24       FORTRESS INVESTMENT GROUP
         LLC, FORTRESS CREDIT CO. LLC,
25       VLSI TECHNOLOGY LLC                              William F. Lee (admitted pro hac vice)
                                                          william.lee@wilmerhale.com
26        /s/ Martin Flumenbaum                           Joseph J. Mueller (admitted pro hac vice)
          Martin Flumenbaum (pro hac vice)                joseph.mueller@wilmerhale.com
27        mflumenbaum@paulweiss.com                       Timothy Syrett (admitted pro hac vice)
28                                                                      STIPULATION AND [PROPOSED]
     Case No. 3:19-cv-07651-EMC                                        ORDER REGARDING SEALING OF
                                                    -1-                             COURT’S ORDER
       Case 3:19-cv-07651-EMC Document 188 Filed 07/14/20 Page 3 of 5



 1        PAUL, WEISS, RIFKIND,                       timothy.syrett@wilmerhale.com
          WHARTON & GARRISON LLP                      WILMER CUTLER PICKERING
 2        1285 Avenue of the Americas                   HALE AND DORR LLP
          New York, NY 10019-6064                     60 State Street
 3        Telephone: (212) 373-3191                   Boston, MA 02109
          Facsimile: (212) 492-0191                   Telephone: (617) 526-6000
 4        Counsel for Defendants                      Facsimile: (617) 526-5000
          FORTRESS INVESTMENT GROUP
 5        LLC, FORTRESS CREDIT CO. LLC                Amanda L. Major (pro hac vice)
                                                      amanda.major@wilmerhale.com
 6        /s/ James J. Foster                         Leon B. Greenfield (pro hac vice)
          James J. Foster                             leon.greenfield@wilmerhale.com
 7        jfoster@princelobel.com                     WILMER CUTLER PICKERING
          PRINCE LOBEL TYE LLP                          HALE AND DORR LLP
 8        One International Place, Suite 3700         1875 Pennsylvania Avenue, N.W.
          Boston, MA 02110                            Washington, DC 20006
 9        Telephone: 617 456-8022                     Telephone: (202) 663-6000
          Facsimile: 617 456-8100                     Facsimile: (202) 663-6363
10        Counsel for Defendant
          UNILOC 2017 LLC                             Counsel for Plaintiffs
11                                                    INTEL CORPORATION and APPLE INC.
          /s/ Daniel. R. Shulman
12        Daniel R. Shulman (pro hac vice)
          Shulman & Buske PLLC
13        126 North Third Street, Suite 402
          Minneapolis, MN 55401
14        Telephone: 612 870 7410
          dan@shulmanbuske.com
15        Counsel for Defendants
          UNILOC LUXEMBOURG S.A.R.L.
16        UNILOC USA, INC

17        /s/ Dean C. Eyler
          Dean C. Eyler (pro hac vice)
18        dean.eyler@lathropgpm.com
          LATHROP GPM LLP
19        500 IDS Center
          80 South 8th Street
20        Minneapolis, MN 55402
          Telephone: 612 632-3335
21        Facsimile: 612 632-4000
          Counsel for Defendants
22        UNILOC LUXEMBOURG S.A.R.L.
          UNILOC USA, INC
23
          /s/ Christopher A. Seidl
24        Christopher A. Seidl (pro hac vice)
          CSeidl@RobinsKaplan.com
25        ROBINS KAPLAN LLP
          800 LaSalle Avenue, Suite 2800
26        Minneapolis, MN 55402
          Telephone: 612 349 8468
27        Facsimile: 612 339-4181
          Counsel for Defendants
28                                                                  STIPULATION AND [PROPOSED]
     Case No. 3:19-cv-07651-EMC                                    ORDER REGARDING SEALING OF
                                                -2-                             COURT’S ORDER
       Case 3:19-cv-07651-EMC Document 188 Filed 07/14/20 Page 4 of 5



 1        INVT SPE LLC
          INVENTERGY GLOBAL, INC.
 2
          /s/ Nathaniel Lipanovich
 3        Nathaniel Lipanovich (Bar No.
          292283)
 4        nlipanovich@thoits.com
          THOITS LAW
 5        400 Main Street, Suite 250
          Los Altos, CA 94022
 6        Telephone: 650 327-4200
          Facsimile: 650-325-5572
 7        Counsel for Defendant
          DSS TECHNOLOGY
 8        MANAGEMENT, INC.

 9        /s/ Jason D. Cassady
          Jason D. Cassady (pro hac vice)
10        jcassady@caldwellcc.com
          CALDWELL CASSADY & CURRY
11        2121 N. Pearl Street, Suite 1200
          Dallas, TX 75201
12        Telephone: 214 888-4841
          Facsimile: 214-888-4849
13        Counsel for Defendant
          IXI IP, LLC
14
          /s/ Samuel F. Baxter
15        Samuel F. Baxter (pro hac vice)
          sbaxter@mckoolsmith.com
16        MCKOOL SMITH
          104 East Houston, Suite 100
17        Marshall, TX 75670
          Telephone: 903 923-9001
18        Facsimile: 903 923-9099
          Counsel for Defendant
19        SEVEN NETWORKS, LLC

20

21                                               ORDER

22          Pursuant to stipulation, IT IS SO ORDERED.

23

24 DATED:
                                                      The Honorable Edward M. Chen
25                                                    United States District Judge

26

27

28                                                                 STIPULATION AND [PROPOSED]
     Case No. 3:19-cv-07651-EMC                                   ORDER REGARDING SEALING OF
                                                -3-                            COURT’S ORDER
       Case 3:19-cv-07651-EMC Document 188 Filed 07/14/20 Page 5 of 5



 1                                        ECF ATTESTATION

 2          I, Mark D. Selwyn, am the ECF user whose ID and password are being used to file this

 3 STIPULATION AND [PROPOSED] ORDER REGARDING SEALING OF THE COURT’S

 4 ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS WITH LEAVE TO AMEND

 5 (DKT. 187). I hereby attest that I received authorization to insert the signatures indicated by a

 6 conformed signature (/s/) within this e-filed document.

 7

 8

 9                                                   By: /s/ Mark D. Selwyn______
                                                              Mark D. Selwyn
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                                      STIPULATION AND [PROPOSED]
     Case No. 3:19-cv-07651-EMC                                        ORDER REGARDING SEALING OF
                                                    -4-                             COURT’S ORDER
